NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                                Submitted March 24, 2010
                                                 Decided March 26, 2010

                                                         Before

                                            FRANK H. EASTERBROOK, Chief Judge

                                            ANN CLAIRE WILLIAMS, Circuit Judge

                                            JOHN DANIEL TINDER, Circuit Judge

No. 09‐3724

UNITED STATES OF AMERICA,                                     Appeal from the United States District
     Plaintiff‐Appellee,                                      Court for the Western District of Wisconsin.

           v.                                                 No. 09‐CR‐66‐C‐01

REGINALD J. BALLARD,                                          Barbara B. Crabb,
     Defendant‐Appellant.                                     Chief Judge.




                                                       O R D E R

       Reginald J. Ballard pleaded guilty to a two‐count indictment for bank robbery
(“Count I”), 18 U.S.C. § 2113(a), (d), and knowing and intentional brandishment of a firearm
during a crime of violence (“Count II”), 18 U.S.C. § 924(c), and the district court sentenced
him to 130 months’ imprisonment.  Ballard appeals, but his appointed lawyer moves to
withdraw because she believes that his appeal is frivolous.  See Anders v. California, 386 U.S.
738 (1967).  Ballard has not responded to counsel’s motion, see CIR. R. 51(b), and so we limit
No. 09‐3724                                                                                Page 2

our review to the potential arguments identified in counsel’s facially adequate brief, see
United States v. Cano‐Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009).

      Ballard has not indicated that he wishes to challenge his plea, and so counsel
properly refrains from considering the adequacy of Ballard’s plea colloquy or the
voluntariness of his plea.  See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel considers only one potential argument—whether Ballard could challenge
his sentence.  We agree with counsel that any such challenge would be frivolous.  At
sentencing, the district court properly calculated the advisory guidelines range of 57 to 71
months for Count I (based on a total offense level of 19 and a criminal history category of V)
and a seven‐year mandatory minimum for Count II.  Based on the government’s request for
a sentence reduction for Ballard’s substantial assistance, see 18 U.S.C. § 3553(e), the district
court imposed a below‐guidelines sentence of 46 months for Count I and a consecutive
seven‐year sentence for Count II.  The below‐guidelines sentence the court 
chose is presumptively reasonable, see United States v. Liddell, 543 F.3d 877, 885 (7th Cir.
2008), and counsel suggests nothing to rebut that presumption.  Moreover, the district court
adequately examined the factors under 18 U.S.C. § 3553(a), considering, among other things,
Ballard’s struggles with heroin addiction, his history of petty crimes, the seriousness of his
crime that put “many, many people in distress,” and the need to protect the community
from further crimes by Ballard.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.